Citation Nr: 1104592	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent 
disabling for service-connected bilateral sensorineural hearing 
loss.

2.  Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected tinnitus.

3.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected recurrent vertigo.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1957, during the Korean conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from March 2008 and October 2008 rating decisions of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO), which inter alia denied entitlement to an 
increased rating in excess of 50 percent disabling for service-
connected bilateral sensorineural hearing loss and an increased 
rating in excess of 10 percent disabling for service-connected 
tinnitus, denied entitlement to a TDIU, and granted service 
connection for recurrent vertigo, and assigned a 10 percent 
rating.  The Veteran disagreed with such denials and his ratings 
and subsequently perfected appeals.   

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

The Board notes that the Veteran submitted additional evidence 
consisting of a service personnel records, including a DD-215 and 
memorandums from the Navy regarding the award of a Rifle Marksman 
Badge and a Good Conduct Medal, after the issuance of the 
February 2010 Statement of the Case and after the appeal was 
certified to the Board.  Subsequently, in a January 2011 
"Appellant's Brief," the Veteran  through his representative 
waived agency of original jurisdiction (AOJ) consideration of the 
additional evidence.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 4, 2010, after the Veteran's appeals for entitlement 
to an increased rating in excess of 50 percent disabling for 
service-connected bilateral sensorineural hearing loss, an 
increased rating in excess of 10 percent disabling for service-
connected tinnitus, and an increased initial rating in excess of 
10 percent disabling for service-connected recurrent vertigo, 
were transferred to the Board, the Board received oral testimony 
from the Veteran on the record at a hearing before the 
undersigned Veterans Law Judge sitting at the RO that he wished 
to withdraw these appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased rating in excess of 50 percent 
disabling for service-connected bilateral sensorineural hearing 
loss, filed by the Veteran, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased rating in excess of 10 percent 
disabling for service-connected tinnitus, filed by the Veteran, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).
3.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected recurrent vertigo, filed 
by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The present appeals arise from March 2008 and October 2008 rating 
decisions to which the Veteran filed timely notice of 
disagreements (NOD), received August 2008, October 2008, and 
February 2009, with the denial of an increased rating in excess 
of 50 percent disabling for service-connected bilateral 
sensorineural hearing loss and an increased rating in excess of 
10 percent disabling for service-connected tinnitus, and the 
assignment of a 10 percent rating for recurrent vertigo, and 
assigned.  In February 2009 and October 2010, the Veteran 
submitted VA Form 9, "Appeal to Board of Veterans' Appeals" 
(Substantive Appeal), indicating he was appealing inter alia the 
denial of the issues of entitlement to an increased rating in 
excess of 50 percent disabling for service-connected bilateral 
sensorineural hearing loss, an increased rating in excess of 10 
percent disabling for service-connected tinnitus, and an 
increased initial rating in excess of 10 percent disabling for 
service-connected recurrent vertigo.  

On November 4, 2010, at a hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran through his accredited 
representative testified on that record that he wished to 
"withdraw the issues of increase for the hearing loss, the 
tinnitus, and the vertigo," and the only issue remaining on 
appeal is "for individual unemployability."  See November 2010 
Board Hearing Transcript.

Pursuant to the laws administered by VA, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be 
withdrawn either on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(1).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a).  

Here, the appellant has withdrawn the appeals of entitlement to 
an increased rating in excess of 50 percent disabling for 
service-connected bilateral sensorineural hearing loss, an 
increased rating in excess of 10 percent disabling for service-
connected tinnitus, and an increased initial rating in excess of 
10 percent disabling for service-connected recurrent vertigo.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration on the issues of entitlement to an 
increased rating in excess of 50 percent disabling for service-
connected bilateral sensorineural hearing loss, an increased 
rating in excess of 10 percent disabling for service-connected 
tinnitus, and an increased initial rating in excess of 10 percent 
disabling for service-connected recurrent vertigo.  Accordingly, 
the Board does not have jurisdiction to review the appeals of the 
issues of entitlement to an increased rating in excess of 50 
percent disabling for service-connected bilateral sensorineural 
hearing loss, an increased rating in excess of 10 percent 
disabling for service-connected tinnitus, and an increased 
initial rating in excess of 10 percent disabling for service-
connected recurrent vertigo; and thus, they are dismissed.


ORDER

The appeal for entitlement to an increased rating in excess of 50 
percent disabling for service-connected bilateral sensorineural 
hearing loss is dismissed.

The appeal for entitlement to an increased rating in excess of 10 
percent disabling for service-connected tinnitus is dismissed.

The appeal for entitlement to an increased initial rating in 
excess of 10 percent disabling for service-connected recurrent 
vertigo is dismissed.




REMAND

The Veteran seeks entitlement to a TDIU.  He claims he is 
entitled to a TDIU because his service-connected hearing loss, 
tinnitus, and vertigo disabilities have made it impossible for 
him to be gainfully employed as his hearing/ear problems and 
balance disorder interfere with his employment and have caused 
him to miss about 19 weeks of work prior to June 2005 when he was 
employed at the Boston Department of Veterans Services.  See 
February 2010 Typewritten Statement from the Veteran; November 
2010 Board Hearing Transcript.  Although the Board regrets the 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's TDIU claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  When a claimant 
claims unemployability but is less than totally disabled under 
the schedular criteria, a total rating may nevertheless be 
granted if service-connected disorders prevent him or her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, the 
disability is rated at 60 percent or more; and if there are two 
or more disabilities, at least one of them is rated at 40 percent 
or more and the combined rating is 70 percent or more.  38 C.F.R. 
§ 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple 
injuries incurred in action; or (5) Multiple disabilities 
incurred as a prisoner of war.

If the evidence demonstrates that the Veteran is unemployable by 
reason of his service-connected disabilities, but fails to meet 
the percentage standards discussed above, the claim must be 
submitted to the Director of Compensation and Pension (C&P) 
Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for 
bilateral sensorineural hearing loss, evaluated as 50 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
recurrent vertigo, evaluated as 10 percent disabling.  As his 
bilateral hearing loss, tinnitus, and vertigo share a common 
etiology and result from a single accident, namely in-service 
acoustic trauma, such are considered one disability for TDIU 
purposes.  Therefore, combining the Veteran's bilateral hearing 
loss, tinnitus, and vertigo under 38 C.F.R. § 4.25, he has a 60 
percent evaluation for such combined disabilities.  He is not 
service-connected for any other disabilities.  Therefore, he has 
one disability rated at 60 percent.  As such, the percentage 
criteria under 38 C.F.R. § 4.16(a) have been met.  The issue, 
then, is whether his service-connected disabilities prevent him 
from securing and maintaining substantially gainful employment.

The Board finds that a remand is necessary in order to obtain a 
VA examination and opinion regarding whether the Veteran's 
service-connected disabilities render him unemployable.  Review 
of the evidence of record is negative for such opinion.  Thus, 
the Board finds that a VA examination is needed in order to 
assess whether the Veteran's service-connected disabilities 
(bilateral hearing loss, tinnitus, and vertigo) singularly or 
jointly render him unemployable.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination to assess 
whether his service-connected disabilities 
(bilateral hearing loss, tinnitus, and 
vertigo) singularly or jointly render him 
unemployable.  The claims file must be 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed. 

Based on a review of the claims file, the 
examiner should provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that Veteran's 
service-connected bilateral hearing loss, 
tinnitus, and vertigo singularly or 
jointly render him unable to secure or 
follow a substantially gainful occupation.  
In offering this opinion, the examiner 
should review the claims file and note 
that such review has been completed.   

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's TDIU 
claim should be readjudicated.  All 
applicable laws and regulations should be 
considered.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations. 
The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


